Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/2/2021 has been entered and made of record. Claims 1, 3-4, 9 and 12-15 are amended. Claim 2 is cancelled. Claims 1 and 3-15 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 12-15 have been considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 3-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krig (US 2014/0092439) in view of Matei et al. (US 2018/0205963).
As to Claim 1, Krig teaches a content generation apparatus comprising: 
a data generation unit operable to generate mesh and texture data for a virtual scene (Krig discloses “the camera and media pipeline is used to produce the 3D polygonal mesh and associated image texture information” in [0045]; obtaining depth information and image texture information in [0058]; “a 3D mesh of polygons is calculated from the depth information” in [0059]; mesh module and texture module in [0063]); and 
a frame encoding unit operable to encode one or more frames comprising at least a portion of the generated mesh and texture data, wherein the mesh and texture data that is encoded contains information that may be used to describe any of a plurality of different viewpoints within the same virtual scene (Krig discloses “a C-frame can be used to store the changed texture information” in [0047]; “If the M-frame 402 is a partial frame, then the frame is a C-frame and includes the changed mesh information between the present frame and the previous frame” in [0051]; “At block 608, the 3D mesh of polygons and the corresponding textures are encoded using at least one of a mesh frame, a texture frame, a change frame, or any combinations thereof” in [0060]; “the image may be varied by the colors of the image or the viewing angle of the image” in [0091]. Here, the changed mesh/texture information corresponds to a changed viewpoint within the same virtual scene. For example, Matei encode free-viewpoint (FVP) video data efficiently into any (industry) standard movie data container. FVP data consists of model data and multiple texture streams. Model data is preferably triangle mesh data, i.e. a collection of a list of triangles, consisting of three dimensional points and texture coordinate information (X,Y,Z,U,V), as is known in the art” in [0232]), and
wherein the frame encoding unit is also operable to encode one or more frames comprising information about a change in position of one or more of the meshes in the virtual scene with respect to another encoded frame (Krig discloses “Motion estimation is a technique in which the movement of objects in a sequence of frames is analyzed to obtain vectors that represent the estimated motion of the object between frames. Through motion estimation, the encoded media file includes the parts of the frame that moved without including other portions of the frame, thereby saving space in the media file and saving processing time during decoding of the media file” in [0036]; “The following C-frames 406 may specify the changes in the mesh, texture information, or any combinations thereof” in [0056].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Krig with the teaching of Matei so as to freely generate 3D data from a changing user viewpoint and allow a user to interactively control a viewpoint and to generate new views of a dynamic scene from any 3D position, and provide a method for efficiently encoding this free viewpoint data into a standard movie data container (Matei, [0005, 0230]).

Claim 3, Krig in view of Matei teaches a content generation method according to claim 1, wherein one or more of the frames comprises change in position information for meshes also comprises additional mesh and texture information (Krig teaches M-frame, T-frame and C-frame in [0045-0047]. Matei, [0235]).

As to Claim 4, Krig in view of Matei teaches a content generation method according to claim 1, in which the frames output by the frame encoding unit are arranged in a group of pictures structure (Krig, Fig 5.)

As to Claim 5, Krig in view of Matei teaches a content generation method according to claim 1, wherein the frame encoding unit is operable to encode, in one or more frames, information indicating a range of possible viewpoints that may be generated using that frame (Krig teaches M-frame, T-frame and C-frame in [0045-0047]. Matei discloses the encoded free viewpoint data defines a plurality of individual and independent 3D models in [0013]).

As to Claim 6, Krig in view of Matei teaches a content generation method according to claim  1, wherein the data generation unit is operable to generate mesh and texture data for objects in the virtual scene that are occluded in one or more viewpoints within the virtual scene (Krig discloses “If the M-frame 402 is a partial frame, then the frame is a C-frame and includes the changed mesh information between the present frame and the previous frame” in [0051], see also [0053]. Matei 

As to Claim 9, Krig teaches a content reproduction apparatus comprising:
a frame decoding unit operable to decode one or more frames comprising mesh and texture data, and comprising information about a change in position of one or more of the meshes in the virtual scene with respect to another encoded frame; and an image rendering unit operable to generate one or more images for display from the one or more decoded frames in dependence upon a specified viewpoint, wherein the mesh and texture data that is decoded from the one or more frames contains information that may be used to describe any of a plurality of different viewpoints within the same virtual scene (Krig discloses “Motion estimation is a technique in which the movement of objects in a sequence of frames is analyzed to obtain vectors that represent the estimated motion of the object between frames. Through motion estimation, the encoded media file includes the parts of the frame that moved without including other portions of the frame, thereby saving space in the media file and saving processing time during decoding of the media file” in [0036]; “The following C-frames 406 may specify the changes in the mesh, texture information, or any combinations thereof” in [0056]. Matei further discloses “to generate a 3D artificial reality scene of room 1 from multiple perspectives” in [0059]; 3D model is .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Krig with the teaching of Matei so as to freely generate 3D data from a changing user viewpoint and allow a user to interactively control a viewpoint and to generate new views of a dynamic scene from any 3D position, and provide a method for efficiently encoding/decoding this free viewpoint data into a standard movie data container (Matei, [0005, 0230]).

As to Claim 10, Krig in view of Matei teaches a content reproduction apparatus according to claim 9, wherein the specified viewpoint is determined in dependence upon one or more of a user input, instructions present in the received frames, events or objects within the scene and/or a viewer's head position and/or orientation (Matei discloses “Being able to freely generate this type of 3D data for any (or from a changing) user viewpoint may be referred to as free viewpoint data 

As to Claim 11, Krig in view of Matei teaches a content reproduction apparatus according to claim 1, further comprising: a head-mountable display device (Krig, [0085]. Matei, [0005, 0170]).

Claim 12 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 13 recites similar limitations as claim 9 but in a method form. Therefore, the same rationale used for claim 9 is applied.
Claim 14 recites similar limitations as claim 1 but in a computer readable medium form. Therefore, the same rationale used for claim 1 is applied.
Claim 15 recites similar limitations as claim 9 but in a computer readable medium form. Therefore, the same rationale used for claim 9 is applied.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krig in view of Matei and Wang et al. (US 2014/0340404).
As to Claim 7, Krig in view of Matei teaches a content generation method according to claim 1, wherein the frame encoding unit is operable to encode, in one or more frames, information indicating a default viewpoint position within that frame (Matei discloses “a way to encode free-viewpoint (FVP) video data efficiently into any (industry) standard movie data container” in [0232]; “Being able to freely generate this type of 3D data for any (or from a changing) user viewpoint may be referred to as free viewpoint data generation” in [0005]. Wang further teaches “encodes the graphic model of the stadium seen from the selected or default viewpoint” in [0037].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Krig and Matei with the teaching of Wang so as to capture an image/video with a default viewpoint.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612